UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-07964 NOBLE ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 73-0785597 (State of incorporation) (I.R.S. employer identification number) 100 Glenborough Drive, Suite 100 Houston, Texas 77067 (Address of principal executive offices) (Zip Code) (281) 872-3100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Number of shares of common stock outstanding as of July 15, 2008: PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Noble Energy, Inc. and Subsidiaries Consolidated Statements of Operations (in millions, except per share amounts) (unaudited) Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 Revenues Oil, gas and NGL sales $ 1,130 $ 727 $ 2,074 $ 1,394 Income from equity method investees 56 49 118 95 Other revenues 19 18 38 48 Total 1,205 794 2,230 1,537 Costs and Expenses Lease operating expense 88 83 170 161 Production and ad valorem taxes 51 28 94 54 Transportation expense 16 16 29 27 Exploration expense 103 54 143 99 Depreciation, depletion and amortization 196 183 399 349 General and administrative 61 48 121 93 Loss on involuntary conversion - 38 - 51 Other operating expense, net 18 16 38 32 Total 533 466 994 866 Operating Income 672 328 1,236 671 Other (Income) Expense Loss (gain) on commodity derivative instruments 828 (1 ) 1,065 (2 ) Interest, net of amount capitalized 17 31 34 58 Other expense, net 25 5 18 18 Total 870 35 1,117 74 Income (Loss) Before Income Taxes (198 ) 293 119 597 Income Tax Provision (Benefit) (54 ) 84 48 176 Net Income (Loss) $ (144 ) $ 209 $ 71 $ 421 Earnings (Loss) Per Share Basic $ (0.84 ) $ 1.22 $ 0.41 $ 2.46 Diluted $ (0.84 ) $ 1.21 $ 0.41 $ 2.43 Weighted average number of shares outstanding Basic 172 171 172 171 Diluted 172 173 175 173 The accompanying notes are an integral part of these financial statements. 2 Noble Energy, Inc. and Subsidiaries Consolidated Balance Sheets (in millions, except share amounts) (Unaudited) June 30, December 31, 2008 2007 ASSETS Current Assets Cash and cash equivalents $ 983 $ 660 Accounts receivable - trade, net 864 594 Other current assets 301 315 Total current assets 2,148 1,569 Property, plant and equipment Oil and gas properties (successful efforts method of accounting) 11,129 10,217 Other property, plant and equipment 139 112 Total property, plant and equipment 11,268 10,329 Accumulated depreciation, depletion and amortization (2,799 ) (2,384 ) Total property, plant and equipment, net 8,469 7,945 Goodwill 759 761 Other noncurrent assets 561 556 Total Assets $ 11,937 $ 10,831 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable - trade $ 921 $ 781 Commodity derivative instruments 964 540 Other current liabilities 320 315 Total current liabilities 2,205 1,636 Deferred income taxes 1,999 1,984 Asset retirement obligations 146 131 Commodity derivative instruments 390 83 Other noncurrent liabilities 361 337 Long-term debt 1,851 1,851 Total Liabilities 6,952 6,022 Commitments and Contingencies Shareholders’ Equity Preferred stock - par value $1.00; 4 million shares authorized, none issued - - Common stock - par value $3.33 1/3; 250 million shares authorized; 192 million and 191 million shares issued, respectively 641 636 Capital in excess of par value 2,170 2,106 Accumulated other comprehensive loss (195 ) (284 ) Treasury stock, at cost; 19 million shares (613 ) (613 ) Retained earnings 2,982 2,964 Total Shareholders’ Equity 4,985 4,809 Total Liabilities and Shareholders’ Equity $ 11,937 $ 10,831 The accompanying notes are an integral part of these financial statements. 3 Noble Energy, Inc. and Subsidiaries Consolidated Statements of Cash Flows (in millions) (unaudited) Six Months Ended June 30, 2008 2007 Cash Flows From Operating Activities Net income $ 71 $ 421 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization 399 349 Dry hole expense 69 31 Deferred income taxes 10 104 Income from equity method investees (118 ) (95 ) Dividends received from equity method investees 121 97 Unrealized loss (gain) on commodity derivative instruments 934 (2 ) Settlement of previously recognized hedge losses (101 ) (91 ) Loss on involuntary conversion - 51 Other 59 98 Changes in operating assets and liabilities, net of acquisition: (Increase) in accounts receivable (276 ) (22 ) (Increase) decrease in other current assets (28 ) 37 Increase in accounts payable 64 30 (Decrease) in other current liabilities (50 ) (235 ) Net Cash Provided by Operating Activities 1,154 773 Cash Flows From Investing Activities Additions to property, plant and equipment (932 ) (695 ) Proceeds from property sales 109 - Net Cash Used in Investing Activities (823 ) (695 ) Cash Flows From Financing Activities Exercise of stock options 24 16 Excess tax benefits from stock-based awards 23 10 Cash dividends paid (53 ) (33 ) Purchases of treasury stock (2 ) (102 ) Proceeds from credit facility 450 280 Repayment of credit facility (425 ) (115 ) Repayment of installment notes (25 ) - Proceeds from short term borrowings - 15 Net Cash (Used in) Provided by Financing Activities (8 ) 71 Increase in Cash and Cash Equivalents 323 149 Cash and Cash Equivalents at Beginning of Period 660 153 Cash and Cash Equivalents at End of Period $ 983 $ 302 The accompanying notes are an integral part of these financial statements. 4 Noble Energy, Inc. and Subsidiaries Consolidated Statements of Shareholders' Equity (in millions) (unaudited) Accumulated Shares of Stock Capital in Other Treasury Total Common Treasury Common Excess of Comprehensive Stock Retained Shareholders' Stock Stock Stock Par Value Loss at Cost Earnings Equity December 31, 2007 191 19 $ 636 $ 2,106 $ (284 ) $ (613 ) $ 2,964 $ 4,809 Net income - 71 71 Stock-based compensation expense - - - 20 - - - 20 Exercise of stock options 1 - 4 20 - - - 24 Tax benefits related to exercise of stock options - - - 23 - - - 23 Restricted stock awards, net - - 1 (1 ) - Dividends ($0.30 per share) - (53 ) (53 ) Changes in treasury stock, net - - - 2 - - - 2 Oil and gas cash flow hedges: Realized amounts reclassified into earnings - 97 - - 97 Interest rate cash flow hedges: Unrealized change in fair value - (7 ) - - (7 ) Net change in other - (1 ) - - (1 ) June 30, 2008 192 19 $ 641 $ 2,170 $ (195 ) $ (613 ) $ 2,982 $ 4,985 December 31, 2006 188 17 $ 629 $ 2,041 $ (140 ) $ (511 ) $ 2,095 $ 4,114 Net income - 421 421 Stock-based compensation expense - - - 12 - - - 12 Exercise of stock options 1 - 3 13 - - - 16 Tax benefits related to exercise of stock options - - - 10 - - - 10 Restricted stock awards, net 1 - 2 (2 ) - Dividends ($0.195 per share) - (33 ) (33 ) Purchases of treasury stock - 2 - - - (102 ) - (102 ) Oil and gas cash flow hedges: Realized amounts reclassified into earnings - (3 ) - - (3 ) Unrealized change in fair value - (51 ) - - (51 ) Net change in other - 2 - - 2 June 30, 2007 190 19 $ 634 $ 2,074 $ (192 ) $ (613 ) $ 2,483 $ 4,386 The accompanying notes are an integral part of these financial statements. 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 – Organization and Nature of Operations Noble Energy, Inc. (Noble Energy, we or us) is an independent energy company engaged in the acquisition, exploration, development, production and marketing of crude oil, natural gas and natural gas liquids (NGLs). We have exploration, exploitation and production operations in the US and internationally. We operate throughout major basins in the US including Colorado’s Wattenberg field and Piceance basin, the Mid-continent region of western Oklahoma and the Texas Panhandle, the San Juan Basin in New Mexico, the Gulf Coast and the Gulf of Mexico. In addition, we conduct business internationally in China, Ecuador, the Mediterranean Sea, the North Sea, West Africa (Equatorial Guinea and Cameroon) and in other areas. Note 2 – Basis of Presentation Presentation – The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the US for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by US generally accepted accounting principles (GAAP) for complete financial statements. The accompanying consolidated financial statements at June 30, 2008 (unaudited) and December31,2007 and for the three months and six months ended June 30, 2008 and 2007 contain all normally recurring adjustments considered necessary for a fair presentation of our financial position, results of operations and cash flows for such periods.
